NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending.

Specification
The written description at least at paragraph [0029] is objected to because the wording of the description does not appear to read on Applicant’s invention. 
Paragraph [0029] states, “… the recess is recessed upstream in the first direction D1 from a downstream end surface 17 of the outer yoke 16”. However, the first direction as defined in the written description and further defined in claim 1 is the direction of fluid flow as depicted in Applicant’s figure 4 at D1. The recess is not in the direction of D1 but rather in the opposite direction of D1. The Examiner suggests amending the claim language and the written description to read such as, “…and wherein the recess is recessed [[upstream in the first direction]] from a downstream end surface of the outer yoke [[in]] opposite the first direction.” This objection corresponds to a 112 Rejection.
Appropriate correction is required.

Claim Objections
Claims 3 and 6 are objected to because Applicant’s claim language seems unnecessarily wordy to the point of being initially confusing (requiring reference to the disclosure) for a relatively simple concept, wherein Applicant could alternately word… 
“a first end is one of both ends of the arm part at a side of the first end portion, and a second end is the other end of the arm part at a side of the second end portion, “ 
To read such as …
“wherein the first end portion has a first end in the extending direction and the second end portion has a second end in the extending direction.”   
This objection to the claim language relates to the antecedent basis issues further discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Appropriate corrections are required.
Claim 3 lines 4 and 5, “both ends of the arm part” and “the other end” lacks proper antecedent basis”. The Examiner suggests claim language such as, “wherein the first end portion has a first end in the extending direction and the second end portion has a second end in the extending direction.”   

Claim 6 lines 7 and 9, “both ends of the arm part” and “the other end” lacks proper antecedent basis”.  The Examiner suggests claim language such as, “wherein the first end portion has a first end in the extending direction and the second end portion has a second end in the extending direction.”   
Claim 9. It is unclear how Applicant’s invention meets the claim language, “and wherein the recess is recessed upstream in the first direction from a downstream end surface of the outer yoke in the first direction.” Applicant’s claim language has direct support in Applicant’s paragraph [0029]. However, the first direction as defined in the written description and further defined in claim 1 is the direction of fluid flow as depicted in Applicant’s figure 4 at D1. The recess is not in the direction of D1 but rather in the opposite direction of D1. The Examiner suggests amending the claim language and the written description to read such as, “…and wherein the recess is recessed [[upstream in the first direction]] from a downstream end surface of the outer yoke [[in]] opposite the first direction.” This 112 Rejection corresponds to a specification objection.
Claim 7 is rejected based upon dependency.


Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 
Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what was required or what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(A)(1)/(A)(2) as being anticipated by Kimura (US 2020/0025294). As an initial note the following rejections incorporate two different interpretations of the “recess”. The first interpretation is a relatively narrow interpretation in line with Applicant’s disclosure. The second interpretation is a broader interpretation that reads on the claim language, in “…the first surface includes a recess facing the arm part, and wherein the reed is downstream of the first surface and the recess. “ or something similar to that effect requiring the reed to be outside the recess, then all of interpretation 2 would be overcome and claim 5 would be additionally objected to as allowable subject matter if the 35 USC 112 rejections were also overcome.
(Interpretation 1) Regarding claim 1, Kimura discloses a reed valve (best seen in figures 8, 9, 11, and 16), comprising: a valve body (20); 5a valve seat (16) having a valve hole (generally indicated by 12) for passage of a fluid (see at least line 3 of paragraph [0002]; a casing (24/26 both integral upon assembly) accommodating the valve body; and a reed (22) including an arm part (best seen in figure 7, item 54) having a first end portion (generally that end at 55) connected to the casing, and a valve body support part (52) connected to a second end portion (also generally indicated at 52) of the arm part, the valve body support part supporting the valve body so as to allow (infinitive verb) the valve hole to be opened and closed, 10wherein, when a first direction (best seen in figure 8, as the arrow indicated at “J”) is defined as a flow direction (item “J”) of the fluid in the valve hole (12), and a first surface (see annotated Kimura below, herein after “AK”, taken broadly as the all surfaces of 24 which face downstream) is a surface facing (AK) downstream in the first direction (“J”) among an inner surface (taken as those portions of 24 and 26 that form the boundaries of any voided area therein) of the casing, the first surface includes a recess (AK) facing the arm part (54). 

    PNG
    media_image1.png
    870
    954
    media_image1.png
    Greyscale

(Interpretation 1) Regarding claim 2, Kimura inherently discloses (best seen in figure 9, reproduced in AK2 below) 15wherein a width of the recess in a width direction of the arm part is greater than a width of the arm part. 
Note. As depicted in “AK2” below, the arm 22 flexes into the recess when the valve body/reed flex to the open position. It is inherent that the width of the recess be larger than the arm … otherwise the arm 22 wouldn’t be able to flex into the recess.

    PNG
    media_image2.png
    860
    971
    media_image2.png
    Greyscale

(Interpretation 1) Regarding claim 3, Kimura further discloses wherein, when an extending direction (best seen in AK above, the axis of the extending direction is generally coaxial with item 22) is defined as a direction (AK) in which the arm part (54) 20extends in a valve closed state where the valve body is in contact with the valve seat, a first end (generally indicated at 55 in figures 7 or 11) is one of both ends of the arm part at a side of the first end portion (55), and a second end (also generally indicated at 52) is the other end of the arm part at a side of the second end portion (generally indicated at 52), the recess (AK) includes an inclined surface (AK as depicted) inclined so that the recess increases in depth toward the first end in the extending direction.
(Interpretation 1) Regarding claim 4, Kimura further discloses wherein, when an extending direction (best seen in AK above, the axis of the extending direction is generally coaxial with item 22) is defined as a direction (AK) in which the arm part (54) extends in a valve closed (figure 11, AK) state where the valve body is in contact with 

    PNG
    media_image3.png
    919
    873
    media_image3.png
    Greyscale

 (Interpretation 1) Regarding claim 8, Kimura further discloses further comprising a solenoid unit (30) including a coil (10).
(Interpretation 1) Regarding claim 9, Kimura further discloses 5wherein the solenoid unit includes an outer yoke (34) disposed on an outer peripheral side of the coil (10), and wherein the recess is recessed upstream in the first direction (see pending 35 
(Interpretation 2) Regarding claim 1, Kimura discloses a reed valve (best seen in figures 8, 9, 11, and 16), comprising: a valve body (20); 5a valve seat (16) having a valve hole (generally indicated by 12) for passage of a fluid (see at least line 3 of paragraph [0002]; a casing (24/26 both integral upon assembly) accommodating the valve body; and a reed (22) including an arm part (best seen in figure 7, item 54) having a first end portion (generally that end at 55) connected to the casing, and a valve body support part (52) connected to a second end portion (also generally indicated at 52) of the arm part, the valve body support part supporting the valve body so as to allow (infinitive verb) the valve hole to be opened and closed, 10wherein, when a first direction (best seen in figure 8, as the arrow indicated at “J”) is defined as a flow direction (item “J”) of the fluid in the valve hole (12), and a first surface (AK4, taken broadly as the radially outermost surface facing a downstream direction) is a surface facing (AK4) downstream in the first direction (“J”) among an inner surface (taken as those portions of 24 and 26 that form the boundaries of any voided area therein) of the casing, the first surface includes a recess (AK4) facing (wherein the side walls of the recess face the arm part) the arm part (54). 

    PNG
    media_image4.png
    1146
    1291
    media_image4.png
    Greyscale

(Interpretation 2) Regarding claim 2, Kimura discloses (best seen in AK4 when interpolated to the assembled position) 15wherein a width of the recess in a width direction of the arm part is greater than a width of the arm part. 
(Interpretation 2) Regarding claim 3, Kimura further discloses wherein, when an extending direction (AK5 below) is defined as a direction (AK5) in which the arm part (54) 20extends in a valve closed state where the valve body is in contact with the valve seat, a first end (AK5) is one of both ends of the arm part at a side of the first end portion (55), and a second end (also generally indicated at 52) is the other end of the arm part at a side of the second end portion (generally indicated at 52), the recess (AK4) includes an inclined surface (AK5) inclined so that the recess increases in depth toward the first end in the extending direction.

    PNG
    media_image5.png
    1184
    1296
    media_image5.png
    Greyscale
 (Interpretation 2) Regarding claim 4, Kimura further discloses wherein, when an extending direction (AK5, the axis of the extending direction is generally coaxial with item 22) is defined as a direction (AK5) in which the arm part (54) extends in a valve closed (figure 11, AK5) state where the valve body is in contact with the valve seat, a first- 15 -Attorney Docket No.: SEIS-0041US1 end (AK5) is one of both ends of the arm part at a side of the first end portion (55), and a second end (also generally indicated at 52) is the other end of the arm part at a side of the second end portion (generally indicated at 52), the recess is formed, in the extending direction (AK5), from a position (AK5, arbitrarily chosen, not individually labeled read between the hole 12 and the depicted supporting point) between the valve 

    PNG
    media_image3.png
    919
    873
    media_image3.png
    Greyscale

(Interpretation 2) Regarding claim 5, Kimura further discloses wherein the recess (AK4) is formed from the position between the valve hole (12) and the supporting point (AK5) of the arm part to the position between the supporting point and the first end 10in the extending direction on both sides of the supporting point in a width direction of the arm part. 
Note the recess in AK4 meets the claim language of claim 5, and has additional portions of the recess not claimed, wherein the reed is fully encompassed by the recess.
 (Interpretation 2) Regarding claim 8, Kimura further discloses further comprising a solenoid unit (30) including a coil (10).
(Interpretation 2) Regarding claim 9, Kimura further discloses 5wherein the solenoid unit includes an outer yoke (34) disposed on an outer peripheral side of the coil (10), and wherein the recess is recessed upstream in the first direction (see pending 35 USC 112 rejection and written description objection) from a downstream end surface of the outer yoke in the first direction. 

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The bulk of the references cited on the 892 such as US 2016/0348662, US 2015/0354565, and 2013/0340870 generally depict the state of the art for plain reed type valves. References such as US 2020/0025294, US 2004/0065858, and US 4089348 add the additional feature of utilizing a solenoid to influence a reed valves’ cycling. References such as US 2008/0202613, 2007/0148025, US 2004/0035468 clearly depict recesses generally in the location of Applicants’ claimed recess, namely between the flow opening and the point of retention of the reed arm(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753